HUGHES, District Judge.
The foregoing are the principal facts disclosed by the evidence in the case, in which there is very little conflict. Two questions arise upon these facts, viz.: First. Was this the repairing and completing of an old vessel, or the building of a new one? Second. Have the material-men a lion upon the vessel for the material furnished V
Unless the vessel is the same in the eye of the law with the propeller which was burnt, there is no lien for the materials furnished by Hardy and Neely & Co.; for it has been long ago determined by the United States supreme court that in the United States there is no maritime lien for the materials furnished for the building of a ship before it is launched. We cannot go back of the decisions of the supreme court to inquire whether they really declare and expound the admiralty law as it obtains among civilized nations at large; we must implicitly abide the decisions of that court on that subject. And that court has set this question at rest in the United States by its decisions in the cases of People’s Ferry Co. v. Beers, 20 How. [61 U. S.] 393, and Roche v. Chapman, 22 How. [63 U. S.] 129. Therefore, the first inquiry in this case is: Was the work put upon the Ruggles such as to make her a new ship? Her hull was left intact. The frame of the steam engine, the boiler, the apparatus connected with the propelling wheel, and the wheel itself remained. There was no change of the model of the vessel except such as was necessary to giving her greater length. All the old timber in the hull that was sound was retained in its former position. There was no breaking up of the vessel. It was, as to the hull, preserved just in the constituent condition in which the fire left it, except as to the work of lengthening. Molloy, following all the old authorities, says, “If a ship be ript up in parts, and repaired in parts, and taken asunder in parts, yet she remains the same vessel and not another; nay, though she hath been so often repaired that there remains not one stick of the original fabric.” This is still the general doctrine, and it is very rigidly adhered to by the government of the United States in its laws of registration as to the names of vessels. This being the same vessel as the Ruggles, it is a foreign vessel. The contract for repairing it was made in another state. It was brought from another state into this to be repaired in this. Her owner is not a citizen or resident of this state; nor is her master; nor is the mechanic a permanent resident, who put the work upon her, and in the character of contractor with the owner ordered the lumber which was used under the contract. The same was the case as to the mechanic foreman who, in the character of agent of the owner, ordered the lumber and timber used in the extra work.
2. Under these circumstances, this being a foreign vessel, does the admiralty law give a lien for the material used upon this vessel under the eye of its owner or his agent, for the extra work that has been described? Upon the principles decided in the case of The Grapeshot, 9 Wall. [76 U. S.] 129, this question must be answered in the affirmative: (1) The lumber and timber in question were necessary for the extra repairs, and. the repairs were necessary to putting the ship in seaworthy condition. The owner being a *520stranger, the agent a stranger, the workman being without money, (2) the credit of the vessel was necessary to be resorted to. (3) The workman who ordered the materials ordered them on the credit of the ship, and the materials were furnished on the credit of the ship. The case of The Eledona [Cases Nos. 4,340 and 4341] differs from the present one in the fact that there was no necessity in that case for a resort to the credit of the vessel. There the mast was furnished to the contractors on their order, not to the master or his crew; and there the price of the mast was actually paid to the contractors by the master, who was supplied with money. Here the materials libelled for were never paid for by owner or master. The master had no money with which to do so. The inference from all the facts is that the owner has none. There has not been from the beginning, and is not now, any source from which payment for the extra materials can come, except the credit of the vessel. This constitutes the very difference between the two cases. There the credit of the vessel was not necessary. Here it was necessary.
I therefore, on the whole case, must decide that the libellants should be paid. Mr. Hardy must recover the whole balance of his bill as claimed. Messrs. Neely & Co. should recover the original amount named, subject to deductions, which bring the amount he may recover to $61. I will so decree.